Citation Nr: 0736672	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1970 to May 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2005 
rating action of the Department of Veterans Affairs (VA), 
regional office (RO) in Cleveland, Ohio. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a Travel Board hearing before 
the undersigned in July 2007.  He failed to appear for such 
hearing.  In a written statement from the veteran dated and 
received in September 2007, the veteran explained that he was 
unable to report in July 2007 because his wife was 
hospitalized on an emergency basis at the time.  This 
statement was interpreted as a motion to show good cause for 
not appearing for the July 2007 hearing (and to have the 
hearing rescheduled), and was forwarded to the undersigned 
for a ruling.  The undersigned granted the motion for good 
cause to reschedule the hearing.  

To ensure compliance with due process requirements, and 
because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

The veteran should be scheduled for a 
hearing before a VLJ sitting in Cleveland, 
Ohio (or in the alternative, a 
videoconference hearing, if he so desires).  
The case should then be processed in 
accordance with standard appellate 
practices.

The appellant need take no action until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

